Citation Nr: 0009039	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-23 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of loan default 
indebtedness of $16,156.33


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 decision of the Committee 
on Waivers and Compromises, from the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A review of the record establishes that the veteran has not 
challenged the validity of the loan guaranty indebtedness.  
Accordingly, the Board limits its review to the issue of 
entitlement to a waiver of recovery of the loan guarantee 
indebtedness.

This claim was first before the Board in October 1998.  It 
was remanded for further evidentiary development.  All 
requested development has been accomplished.


FINDINGS OF FACT

1.  In June 1986, the veteran and his wife purchased a home 
using a home loan which was guaranteed by the VA.  The amount 
of the loan was $119,150.00 at 9.5% interest for a term of 30 
years.  

2.  The lender filed the first notice of default in July 
1987.  The reason given for the default was financial 
problems, home for sale.

3.  The lender filed the second notice of default and Notice 
of Intention to Foreclose simultaneously, showing the loan 
due for the March 1990 payment.  The reason given was 
unemployment.

4.  In January 1991 the veteran requested refunding of his 
loan by VA, as he was working again.  VA advised the veteran 
that his income was not sufficient for refunding.

5.  A foreclosure sale was held.  The property was sold for 
an amount less than the outstanding principal, interest and 
foreclosure cost, resulting in a deficiency of $32, 312.66.

6.  In May 1993 VA granted a partial waiver of $16,156.33.

7.  To require recovery the debt of $16,156.33 and interest 
from the appellant would not be against equity and good 
conscience.  Waiver would result in an unfair gain to the 
debtor, repayment would not create undue hardship, and 
fairness to the government demands that this debt be paid.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991 and Supp. 1998); 38 C.F.R. § 1.964(a) (1999).

2.  Recovery of the $16,156.33 and interest loan guaranty 
indebtedness would not be against the principle of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991 and Supp. 
1998); 38 C.F.R. § 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a waiver of 
recovery of $16,156.33.  He has asserted that events beyond 
his control resulted in the foreclosure of his home.  He has 
stated that he did everything in his power to avoid 
foreclosure and attempted to work with both VA and the 
mortgage lender to keep his loan current.

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience. 38 U.S.C.A. § 5302(b) (West 1991 and 
Supp. 1998).

The principle of "Equity and Good Conscience," will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

(2)  Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

See 38 C.F.R. § 1.965 (1999).

The pertinent facts in this case have been set forth above in 
the FINDINGS OF FACT.  The Board has concluded that no fraud, 
misrepresentation or bad faith was involved in the creation 
of the indebtedness; however, no circumstances are found that 
would relieve the appellant of his responsibility with 
respect to the outstanding indebtedness arising from his 
default on the VA guaranteed loan.

Initially, the Board notes that there is no evidence that 
recovery of the indebtedness would defeat the purpose for 
which the benefits are intended nor is there any evidence to 
suggest that reliance by the appellant on VA benefits 
resulted in the relinquishment of a valuable right or the 
incurrence of a legal obligation. Furthermore, there is no 
evidence of fault on the part of VA.  In this case, the Board 
finds that the elements of fault of the debtor, unfair gain 
to the debtor, and undue hardship are for application.

The record reveals that the veteran and his wife jointly 
purchased a home in June 1986 for $119,150.  On September 21, 
1988 the lender filed a Notice of Default showing the loan 
due for the July 1988 and subsequent payments.  The veteran 
reported that he was having financial problems and the house 
was for sale.  On October 27, 1988 the lender filed a Notice 
of Intention to Foreclose showing the loan still due for the 
July 1988 payment.  In May 1990 the lender filed a second 
Notice of Default and Notice of Intention to Foreclose 
simultaneously, showing the loan due for the March 1990 
payment.  The veteran reported that he was unemployed.  

In January 1991 the veteran requested that VA consider 
refunding the loan as he had gained employment.  A complaint 
and Lis Pendens were also filed in January 1991.  On January 
22, 1991 VA informed the veteran that his income was not 
sufficient for refunding the loan.  The veteran subsequently 
informed VA that his income was expected to increase.

On March 26, 1991 a Final Judgment of Foreclosure was filed 
for $128,832.40 with sale scheduled for April 26, 1991.  On 
March 27, 1991 VA offered to refund the loan with monthly 
payments of $1,310.  On May 10, 1991 the mortgage was 
assigned to VA by the lender.  On May 15, 1991 the veteran 
stated he couldn't afford the May 1991 payment and requested 
a partial payment agreement.  In November 1991 the veteran 
informed VA that he could not sell the property and wanted VA 
to accept a deed in lieu.  He claimed the payments were too 
high for him to continue paying.  

On February 18, 1992 a complaint and Lis Pendens were filed 
again.  The veteran again requested that VA accept a deed in 
lieu.  VA rejected this offer as not in the best interest of 
VA.  On May 19, 1992 Summary Final Judgment for Foreclosure 
was filed for $146,308.26.  A foreclosure sale was held on 
July 8, 1992.  A debt of $32,312.66 was established.  

A Financial Status Report (FSR) submitted by the veteran in 
February 1993 shows monthly income of $2,711 and expenses of 
$2,625.  There were no minor children in the family.  The FSR 
lists a number of contract debts, one for $4,000 for a school 
loan, presumably for the veteran's daughter, who is no longer 
a minor.  

In January 1993 the veteran requested a waiver of the debt.  
In May 1993 a partial waiver of $16,156.33 was granted.  The 
veteran provided testimony at a personal hearing conducted in 
October 1993.  He stated that shortly after he bought the 
house he lost his job and his wife's salary was reduced.  He 
stated that in October 1988 they made a lump sum payment of 
$13,000 to the mortgage company to come current on payments.  
He had received approximately $26,000 as an inheritance.  He 
stated that he again lost his job in May 1989.  He stated 
that he had attempted to sell the property for $125,000 but 
was unsuccessful.  He did not attempt to reduce the price.  
He reported that he had offered to pay the interest only on 
the loan, approximately $900 per month until he was able to 
pay the rest, but that this offer was rejected.  He stated 
that after June 1990 he had made no more payments.  He 
admitted that although he had vigorously pursued a refunding 
by VA, he subsequently made no further payments, and was at 
the time of refunding unable to make such payments.  

In April 1998 the veteran offered testimony at a travel board 
hearing.  He essentially repeated the testimony he offered at 
his earlier personal hearing.  The claim was remanded by the 
Board in October 1998 and the veteran was requested to 
complete a new FSR and to provide further tax returns.  

The Board notes that the veteran has provided copies of his 
income tax returns for the years from 1994 to 1998.  He filed 
as married filing separately during these years, and he has 
failed to provide copies of his spouse's separate returns.  
There is, therefore, no evidence which shows total household 
income.  The veteran's gross income for these years was as 
follows; 1998, $29, 644; 1997, $37,659; 1996, $23,885; 1995, 
$21,983; 1994, $30,784.  He provided a new FSR dated in 
October 1999.  Total net household income was $3,732.38 per 
month, with $2,345.22 per month gross income for the veteran 
and $2,400 for his spouse.  Total monthly expenses were 
$2,695 and this included $850 in contract debts, $130 in 
additional payments to the IRS, and $685 per month in car 
payments.  The Board also notes that six contract debts, for 
a camera of $700, two for vehicles of $17,000 and $16,000, 
$2,000 for furniture, $700 for a cash advance, and $1,000 of 
revolving charge debt are new since the veteran's last FSR.

The Board concludes that the veteran was significantly at 
fault for this loss.  The record indicates that he vigorously 
pursued refunding after his initial difficulties.  The 
evidence indicates that he was aware at that time that he 
could not afford the payments for the refunding.  The record 
indicates that the veteran and his spouse resided in the 
property from June 1990 until June 1992 without making any 
payments.  The veteran currently has positive monthly cash-
flow in the amount of more than $1,000 per month, and in 
addition has numerous contract debts.  The Board concludes 
that there is significant evidence of unjust enrichment in 
this case.  The veteran lived rent and payment free for 
almost two years, and has already received a $16,156.33 
waiver.

In view of the above and in fairness to the Government, which 
sustained a substantial loss in this transaction due to the 
appellant's default, the Board believes that the appellant 
can afford to pay the outstanding indebtedness and he is 
expected to accord the Government debt the same regard given 
any other debt.  38 C.F.R. §§ 1.964(a), 1.965(a) (1999).


ORDER

Waiver of recovery of the loan guaranty indebtedness, in the 
amount of $16,156.33 plus accrued interest thereon, is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

